                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                  NORTHERN DIVISION


KYMBERLY SHADE DUFFIN,                               )
                                                     )
                         Plaintiff,                  )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 2:18-CV-27-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that plaintiff's objections to the M&R [D.E.
26] are OVERRULED, plaintiff's motion for judgment on the pleadings [D.E. 19] is DENIED,
defendant's motion for judgment on the pleadings [D.E. 22] is GRANTED, defendant's final
decision is AFFIRMED, and this action is DISMISSED.


This Judgment Filed and Entered on August 7, 2019, and Copies To:
Branch W. Vincent, III                               (via CM/ECF electronic notification)
Amanda B. Gilman                                     (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
August 7, 2019                               (By) /s/ Nicole Sellers
                                              Deputy Clerk
